IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,175-01


                       EX PARTE GREGORIO RAMIREZ, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 2016-DCR-00550-E IN THE 357TH DISTRICT COURT
                           FROM CAMERON COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of one count of murder and one count of arson and sentenced to

forty years’ imprisonment for the murder charge and twenty years’ imprisonment for the arson

charge, to run concurrently. The Thirteenth Court of Appeals affirmed his conviction. Ramirez v.

State, No. 13-17-00173-CR (Tex. App. — Corpus Christi - Edinburg Aug. 9, 2018) (not designated

for publication). Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective because counsel failed to interview or

obtain a statement and testimony from Applicant’s girlfriend, Mayra Camaro to support Applicant’s

claim that he acted in self-defense, and failed to request a jury instruction on defense of another.
                                                                                                        2

Applicant also alleges that counsel (who also represented Applicant on direct appeal) was ineffective

for failing to argue that Applicant was entitled to a new trial because the trial court’s findings of fact

as to one of the defense’s pre-trial motions to suppress were missing from the record and were

necessary to the resolution of Applicant’s appellate claims.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s claims. In developing the record, the trial court may use any

means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the

trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art.

26.04. If counsel is appointed or retained, the trial court shall immediately notify this Court of

counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient at trial and on direct appeal, and as to whether Applicant was prejudiced.

The trial court may make any other findings and conclusions that it deems appropriate in response

to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested
                                                   3

by the trial court and obtained from this Court.



Filed: April 29, 2020
Do not publish